UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2009 Green Energy Live, Inc. (Exact name of registrant as specified in its charter) Nevada 333-148661 33-1155965 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1740 44th Street, Suite 5-230 Wyoming, MI (Address of Principal Executive Office) (Zip Code) (866) 460-7336 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On July 30, 2009, the Company entered into adefinitive merger agreement with Comanche Livestock Exchange, LLC (CLEL or Comanche) were signed on July 24, 2009.The parties entered into a Merger Agreement,Employment Agreement with CLEL’s sole owner, Comanche Real Estate contract, and a Promissory Note.The Company agreed to issue 500,000 restricted shares of common stock to CLEL’s sole owner, which was delivered to the sole owner on August 3, 2009. Pursuant to the agreement, the Company acquired a 100% ownership of CLEL, a company which operates a live auction of steer and cattle.CLEL owns primarily real estate and equipmentand is dedicated to serving the large and small cattle producer. Sales of various livestock, including: breed, packer and replacement cattle, bulls, yearling steers and heifers, bottle-calves, sheep and goats, are conducted weekly via live auction, private treaty and/or online.
